Citation Nr: 0525226	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-17 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of fracture of the right second, third, and fourth 
metacarpals with mild osteoarthritis.

2.  Entitlement to service connection for a left hand 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1960 to July 1964 
and from August 1966 to June 1972.

This appeal arises from a May 2000 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs which increased the disability rating for 
residuals of fracture of the right second, third, and fourth 
metacarpals with mild osteoarthritis.  In addition, this 
appeal arises from a June 2002 rating decision, 
readjudicating and denying the claim for service connection 
for residuals of a left hand disorder.  Although there was no 
timely substantive appeal of this issue, the Board went 
forward with the case in a May 2004 remand.  Therefore, the 
requirement of a timely substantive appeal is waived and the 
Board has jurisdiction over the matter.  See Beyrle v. Brown  
9 Vet. App. 24, 28 (1996.)

The issue of service connection for residuals of a left hand 
condition is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

The veteran does not have residuals of a left hand disorder 
related to service.


CONCLUSION OF LAW


Residuals of a left hand disorder were not incurred or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, to include arthritis, when such 
are manifested to a compensable degree within a year after 
separation from active duty. 38 C.F.R. §§ 3.307, 3.309(a) 
(2004). 

The veteran asserts that he was suffers from residuals of a 
left hand disorder that he incurred in service.  

The veteran's service medical records (SMRs) show no evidence 
of complaints, diagnoses, or treatment for a left hand 
condition in service.  There was no notation of a left hand 
injury or disorder on the veteran's separation examination, 
dated April 1972.

Post-service evidence of a left hand problem includes an 
October 1998 VA treatment note indicating complaints of 
weakness in the left hand.  An April 1999 VA treatment note 
documents an impression of Dupuytren's contracture of the 
left hand.  The veteran underwent surgery to correct this 
condition.  In July 1999, the veteran underwent a VA 
examination.  The veteran told the examiner that he injured 
his right hand in a motor vehicle accident during service.  
He reported having progressive pain in his right hand and 
arm, with numbness in the right fingers, since service.  He 
also complained of similar pain in the left hand and forearm 
when he is working.  He reported numbness in the first three 
fingers of his left hand, exacerbated when he is working.  In 
addition, the veteran had stiffness in his left fingers and 
told the examiner about his April 1999 surgery to release 
contractures in the fingers.  The examiner observed surgery 
scars over the left hand and palpable pretendinous cords over 
the left fingers.  X-rays of the left hand revealed a 
moderate amount of degenerative changes over the fingers of 
the left hand.  The examiner diagnosed the veteran with left 
arm carpal syndrome, bilateral lateral epicondylitis in both 
the left and right forearms, and Dupuytren's contracture of 
the left fingers.

In November 2004, the veteran underwent another VA 
examination.  The examiner noted that the veteran had 
postsurgical Dupuytren's contracture releases.  He determined 
that this was not related to the veteran's service.  X-rays 
of the left hand were normal except for some interphalangeal 
arthritic changes.

The Board concludes the only credible and probative medical 
evidence in the claims file indicates that the veteran's 
disability is related to Dupuytren's disorder, and not to 
any incident of service.  The first evidence of any 
problems with the left hand was in 1998, approximately 
twenty-six years after service.  In view of the lengthy 
period without treatment, there would be no evidence of a 
continuity of symptomatology, and this weighs heavily 
against the claim.   See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Finally, there is no competent evidence 
which shows that the veteran had arthritis that was 
manifest to a compensable degree within one year of 
separation from service. See 38 C.F.R. §§ 3.307, 3.309.   

The Board has also considered the veteran's written testimony 
submitted to support of his argument.  Unfortunately, the 
veteran's statements are not competent evidence of a nexus 
between service and the veteran's left hand disorder.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a left hand disorder.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).


The Board finds that the VCAA notice requirements have been 
satisfied in this case.  The veteran was sent letters 
concerning the VCAA in January 2002 and in June 2004, and the 
text of 38 C.F.R. § 3.159 was included in a September 2002 
statement of the case (SOC).  With regard to element (1), 
above, the Board notes that the RO sent the appellant a VCAA 
notice letter in June 2004 that informed him of the type of 
information and evidence necessary for establishing service 
connection.  Furthermore, by virtue of the rating decision on 
appeal and the SOC, he was provided with specific information 
as to why his claim was not granted, and of the evidence that 
was lacking. 

As for elements (2) and (3), the Board notes that the VCAA 
letter, along with the SOC, notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the VCAA 
letter informed him that VA would obtain relevant records 
held by any federal agency and make reasonable efforts to 
obtain relevant evidence not held by a federal agency; while 
the appellant was ultimately responsible for supporting his 
claim with appropriate evidence not held by federal agencies.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in a September 2002 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the adverse AOJ decision upon 
which this appeal is based was made in June 2002.  The 
veteran was given a section 5103(a) notice letter in January 
2002, but the Board acknowledges it has been augmented by 
additional documents after the June 2002 decision.  VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The Court explicitly stated in Pelegrini at 120 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets this to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted.  The Board has 
conducted such an evaluation here and has determined that 
adequate notice was provided, as set forth above.  The record 
is not incomplete due to VA action or inaction with respect 
to VCAA notification.  The appellant has the right to 
content-complying notice and proper subsequent VA process, 
and has been provided with such notice and process.  
Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because his section 5103(a) notice 
was augmented after an initial AOJ adjudication.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence to support their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  On the facts of this case, 
the Board finds that no prejudicial error results in the 
veteran's receipt of his section 5103 notice following the 
RO's initial determination in this case.  

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private and VA treatment records, 
and the veteran was given VA examinations.  Accordingly, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.




ORDER

Service connection for residuals of a left hand disorder is 
denied.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  In its May 2004 remand, 
the Board instructed the RO to schedule the veteran for VA 
examination to determine the extent of disability in the 
fingers of his left hand.  Specifically, the examiner was 
asked to determine ranges of motion in the fingers of the 
right hand, to be "measured in terms of the gap between the 
fingertips and the proximal transverse of the palm."  In a 
November 2004 examination, the examiner gave the range of 
motion of each finger joint in degrees and noted that the 
veteran "is unable to rest the tips of his fingers on the 
proximal palmar crease" in active movement (although he 
could do this on passive movement), but the examiner did not 
report specific measurements concerning the gap between the 
fingertips and the proximal transverse of the palm on active 
movement, as is necessary to apply the rating criteria.

It is clear that the RO failed to complete the instructions 
in the Board's May 2004 remand.  In light of the Court's 
directive to the Board regarding remands, the Board is 
compelled to remand this case for the RO to fully comply with 
the Board's remand.  Stegall v. West, 11Vet. App. 268 (1998).  
In Stegall, the Court held that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders and that a remand by the Board imposes 
upon the RO a concomitant duty to ensure compliance with all 
of the terms of the remand.  The Court noted that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  Therefore, the 
veteran must be scheduled for another VA examination.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The veteran should be provided with 
another examination to determine the 
current nature and severity of his 
service-connected residuals of fracture 
of the right second, third, and fourth 
metacarpals with mild osteoarthritis.  
The claims folder must be made 
available to the examiner for review.  
Such review should be indicated on the 
examination report.  As noted in the 
May 2004 remand, "All indicated tests 
and diagnostic studies should be 
performed, including ranges of motion 
in the fingers of the right hand, 
measured in terms of the gap between 
the fingertips and the proximal 
transverse crease of the palm.  The 
examiner should comment on the presence 
or absence of ankylosis in the joints 
of the right hand and fingers.  The 
examiner should comment on such matters 
as the presence or absence of weakness, 
excess fatigability, pain with motion, 
incoordination, impaired ability to 
execute skilled movements smoothly, 
swelling, deformity, or atrophy of 
disuse."  If feasible, these 
limitations should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Additional 
limitation of motion during flare-ups 
and following repetitive use should 
also be noted. 

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


